Citation Nr: 1400978	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder condition, diagnosed as degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1962 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

The Board notes that the Veteran's claim for service connection initially included his right and left shoulders, however, the Veteran specifically excluded the issue of entitlement to service connection for a left shoulder condition in his substantive appeal (VA Form 9).  Thus, that issue is not before the Board for appellate consideration at this time.  

In addition, in December 2008, the Veteran attempted to withdraw his September 2008 notice of disagreement as to the claim on appeal, however, a subsequent November 2008 VA examination of his right shoulder in November 2008 constitutes new evidence received within one year of the rating decisions at issue.  Moreover, the Veteran has continuously pursued the claim on appeal.  As such, de novo review will be undertaken by the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's chronic right shoulder condition, diagnosed as degenerative joint disease, had its onset during active service.   


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, a chronic right shoulder condition, diagnosed as degenerative joint disease, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the Veteran's right shoulder degenerative joint disease, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran contends that his current right shoulder condition, diagnosed as degenerative joint disease, had onset during his active military service and that he has experienced right shoulder symptomatology continuously since discharge which he has self-treated with over-the-counter anti-inflammatory and pain medications.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, arthritis or degenerative joint disease is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records show that in June 1968, he complained of a 4 day history of right upper arm and muscle pain and weakness on lifting.  He denied any history of old injury and history of previous similar pain.  It was noted that he was right handed and that he slept on his right side most of the time.  Diagnostic assessment was myalgias, "etiology ? strain."  In April 1982, an examination of the Veteran's right shoulder was requested due to a complaint of a one and a half month history of capsular pain (posterior, superior and anterior) on full flexion of the right shoulder.  The Veteran could not recall any specific injury or other arthralgia.  X-ray of the right shoulder was requested to determine whether there were radiographic abnormalities, however, the Veteran's service treatment records are negative for a report of radiographic examination of the right shoulder.  In August 1983, the Veteran complained of a 10 to 12 year history of right shoulder pain and he had noticed a bony mass on his right clavicle.  X-ray of the right shoulder was ordered, however, the Veteran's available service treatment records are negative for a report of x-ray examination of his right shoulder.  Nevertheless, diagnostic assessments at that time included bursitis/arthritis and "mass ? right clavicle."  

The Veteran's statements of record indicate that he has experienced continuous right shoulder symptomatology since his discharge from military service to the present time.  His statements indicate that he did not seek professional medical treatment for his right shoulder symptomatology, rather, he self-treated such symptoms with over-the-counter medications.  

On VA examination in November 2008, the Veteran stated that he began having right shoulder trouble during service around the 1970s.  He reported treatment of right shoulder complaints with ibuprofen and Tylenol, typically twice a week.  X-ray of the right shoulder showed marked degenerative changes in the acromioclavicular joint space, mild degenerative changes in the glenohumeral joint, and extensive spurring of the greater humeral tuberosity.  Diagnostic assessment was degenerative joint disease of the right shoulder.  

With regard to the Veteran's assertions that right shoulder symptoms began during active duty and have continued following service, the Board finds that the Veteran is competent and credible to report the onset and recurrent or persistent nature of symptoms of his right shoulder condition.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  

The Veteran's in-service diagnosis of arthritis and post-service diagnosis of degenerative joint disease of the right shoulder is a chronic disease listed under 38 C.F.R. § 3.309(a), therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) apply and service connection for a right shoulder degenerative joint disease is therefore warranted.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013)  (Fed. Cir. 2013).


ORDER

Entitlement to service connection for a right shoulder condition, diagnosed as right shoulder degenerative joint disease, is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


